                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



CATHY DEFOREST, LEON PYLE,                                         Case No. 1:11-cv-03159-CL
AND EDWARD KERWIN,                                                  OPINION AND ORDER

                      Plaintiffs,

       vs.

CITY OF ASHLAND, ASHLAND GUN CLUB,
et al.,

                      Defendants.


AIKEN, District Judge:

       United States Magistrate Judge Mark E. Clarke filed his Findings and Recommendations

("F&R") on October 18, 2018 (doc. 176). In the F&R, Magistrate Judge Clarke recommended

that this Court grant the motions by the Ashland Gun Club (doc. 144) and the City of Ashland

("City") (doc. 157) for summary judgment and deny plaintiffs' motion for summary judgment

(doc. 151). The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(l) and Federal

Rule of Civil Procedure 72(b).

       Plaintiffs filed timely objections (doc. 183) to which Gun Club defendants responded

(doc. 186), and the City fully adopted that response (doc. 187). The City defendants also filed



PAGE 1- OPINION AND ORDER
objections (doc. 181), and Gun Club defendants fully adopted those objections (doc. 182).

Plaintiffs responded to defendants' objections (doc. 188).

       When any party objects to a magistrate judge's F&R, the District Court must make a de

novo determination of the specified proposed findings or recommendations to which the

objection is made. 28 U.S.C. § 636(b)(l); Dawson v. M~arshall, 561 F.3d 930, 932 (9th Cir.

2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane).

       Plaintiffs aver that Judge Clarke erred in finding that there was no evidence of a Clean

Water Act violation. Plaintiffs contend that they have presented evidence of violations. I find no

error in Clarke's thorough analysis of the record and find that Judge Clarke's determination is

sound: "Plaintiffs have failed to identify evidence upon which a reasonable jury could conclude

that Defendants discharged a pollutant from a point source into the wetlands of Emigrant Creek."

F&Rat 10 (doc.176).

       Defendants object to Judge Clarke's finding that the wetlands on defendants' property are

jurisdictional and regulable under the Clean Water Act. Defendants specifically complain that

the F&R erroneously applies the test for wetlands jurisdiction from Rapanos v. United States,

547 U.S. 715 (2006) and N California River Watch v. City of Healdsburg, 496 F.3d 993, 997

(9th Cir. 2007). Having reviewed the objections, the F&R, and the record, I agree with Judge

Clarke and find that the wetlands are jurisdictional.




PAGE 2 - OPINION AND ORDER
      The Court concludes that there is no basis to modify the F&R. The CoUli has also

reviewed the pertinent portions of the record de nova and finds no e!1'ors in the F &R.

Accordingly, the CoUli ADOPTS Magistrate Judge Clarke's F&R (doc. 176). Defendants'

motions for summary judgment (docs. 144, 157) should be GRANTED. Plaintiffs' cross motion

for summary judgment (doc. 151) should be DENIED. This case is DISMISSED.

      IT IS SO ORDERED.

      Dated thisl?~ of January 2019.




                                       Ann Aiken
                               United States District Judge




PAGE 3 - OPINION AND ORDER
